                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

CALVIN EFFRON                                                                      PETITIONER
Reg. #30542-034
v.                                Case No. 2:18-cv-00150-KGB

C.V. RIVERA, Warden,
FCI – Forrest City                                                                RESPONDENT

                                             ORDER

       Before the Court are the Findings and Recommendation submitted by United States

Magistrate Judge Patricia S. Harris (Dkt. No. 16). On April 5, 2019, this Court denied as moot

petitioner Calvin Effron’s motion to extend time to reply to the response to his habeas corpus

petition, but the Court granted sua sponte an extension of 45 days for Mr. Effron to file any

objections to Judge Harris’ Findings and Recommendation (Dkt. No. 18). Pursuant to that Order,

the Clerk of Court sent another copy of Judge Harris’ Findings and Recommendation to Mr. Effron

on the same day. Mr. Effron had up to and including May 20, 2019, to file any objections to Judge

Harris’ Findings and Recommendation (Dkt. No. 18, at 1). That deadline has passed, and Mr.

Effron did not file any objections. After careful review, the Court adopts the Findings and

Recommendation in their entirety as this Court’s findings in all respects (Dkt. No. 16).

Accordingly, the Court dismisses without prejudice Mr. Effron’s petition for writ of habeas

corpus. Mr. Effron may pursue 28 U.S.C. § 2255 relief by seeking authorization from the Fifth

Circuit Court of Appeals to file a second or successive petition with the trial court. See 28 U.S.C.

§ 2255(h).
It is so ordered this 26th day of August, 2019.


                                              ______________________________
                                              Kristine G. Baker
                                              United States District Judge




                                         2
